—In an action to foreclose a mortgage, the defendant Ko-Cheng Cheng appeals from (1) an order of the Supreme Court, Richmond County (J. Leone, J.), dated June 15, 2000, which denied his motion to vacate a judgment of the same court, entered July 21, 1995, on the ground of lack of personal jurisdiction, and (2) an order of the same court entered December 11, 2000, which denied his motion for leave to renew.
Ordered that the orders are affirmed, with one bill of costs.
On April 14, 2000, the appellant moved to vacate a judgment entered against him in a mortgage foreclosure action five years earlier on the ground that he was not served with the summons and complaint. The Supreme Court providently exercised its discretion in denying the appellant’s motion. The appellant was not entitled to vacate the judgment on the ground of lack of personal jurisdiction since his attorney appeared on his behalf in 1989 and subsequently waived the jurisdictional defense asserted in the answer (see, Yihye v Blumenberg, 260 AD2d 371; Morrison v Budget Rent A Car Sys., 230 AD2d 253, 260; Matter of Durchin, 217 AD2d 582). Moreover, the appellant failed to establish that he had a meritorious defense to the action (see, W. H. Linen Supply Co. v Landing Steak House, 286 AD2d 326; Hecht v Bass Rest., 267 AD2d 279).
The Supreme Court properly denied the appellant’s motion for leave to renew since he failed to present a reasonable justification for not presenting the additional facts in his original motion (see, CPLR 2221 [e] [3]; Greene v New York City Hous. Auth., 283 AD2d 458; Tummina v Royal Carting Servs., 282 AD2d 670; Cooke v Cekovic, 282 AD2d 568). O’Brien, J. P., McGinity, H. Miller and Adams, JJ., concur.